 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     THE BANK OF NEW YORK MELLON,
11                                                      Case No.: 2:17-cv-00776-MMD-NJK
              Plaintiff(s),
12                                                                     Order
     v.
13                                                                 [Docket No. 94]
     VEGAS PROPERTY SERVICES, INC., et
14   al.,
15            Defendant(s).
16         Pending before the Court is a motion by the Wright Law Group to withdraw as counsel for
17 Vegas Property Services. Docket No. 94. Any response to that motion shall be filed by December
18 26, 2018, and any reply shall be filed by December 28, 2018. The Court hereby SETS a hearing
19 on the motion for 9:30 a.m. on January 7, 2019, in Courtroom 3C. In addition to withdrawing
20 counsel, a corporate representative for Vegas Property Services must appear personally at the
21 hearing.      FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN THE
22 IMPOSITION OF SANCTIONS, UP TO AND INCLUDING CASE-DISPOSITIVE
23 SANCTIONS.
24         The Court reminds Vegas Property Services that corporations may appear in federal court
25 only through licensed counsel. United States v. High Country Broad. Co., Inc., 3 F.3d 1244, 1245
26 (9th Cir. 1993).
27
28

                                                  1
 1         Lastly, withdrawing counsel shall serve a copy of this order on Vegas Property Services,
 2 and shall file a proof of service by December 19, 2018.
 3         IT IS SO ORDERED.
 4         Dated: December 14, 2018
 5                                                            ______________________________
                                                              Nancy J. Koppe
 6                                                            United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
